SOME of the jurors on trial of the issue in an action at common law, brought by the defendent against the plaintiff, appearing by their own examinations, (a) taken in this cause, to have believed the defendent intitled to one half of a lottery ticket, and upon that supposition to have calculated the damages assessed for him, although that he was intitled only to one fourth, if to any, part of the ticket, appeared manifestly fr om abundant testimony ; the court, the 8 day of march, 1794, ordered another trial of the issue.

 See the case between Cochran and Street, ante.